Exhibit 10.4.7
(HARRISINTERACTIVE LOGO) [l36775l3677500.gif]
June 2, 2009
Frank Forkin
Dear Frank:
We are delighted to present you with this offer to join Harris Interactive!
Our people, individually and collectively, are critical to our success, and one
of our strategic business objectives focuses specifically on cultivating a
strong, informed, engaged, and committed team. We believe you have skills for
individual growth and advancement in a dynamic, fast-paced environment, and that
you will contribute to, and be a vital part of, our success.
The specifics of our offer to you are as follows:

  •   Your position will be President, Client Services North America.     •  
Your start date will be June 22, 2009 (the “Start Date”).     •   Your starting
salary will be $275,000 per year, earned and payable on a bi-weekly, prior to
any payroll deductions.     •   Your performance and salary will be reviewed
annually. You will be eligible to be considered for a salary increase in the
Company’s regular annual review cycle. To the extent merit increases are
granted, eligibility will be based on your individual performance and company
performance.     •   For fiscal year 2010, you are eligible for an annual bonus
of 40% of your base salary. The Compensation Committee of the Board of Directors
retains discretionary authority over all bonus awards. It also establishes
metrics and objectives for bonus awards annually. Declared bonuses (including
your guaranteed bonuses set forth above) are paid within 75 days after the end
of each fiscal year only to persons who remain employed at the time of payment.
    •   Subject to approval by the Compensation Committee of the Board of
Directors, you will have the option to purchase 100,000 shares of Harris
Interactive common stock under the terms and conditions more fully described in
the enclosed sample stock option agreement. The option price will be the fair
market price of our stock on the grant date. The company’s regular quarterly
grants are made at the close of trading on the later of (i) the 15th day of the
second month of the fiscal quarter and (ii) one week after the Company’s
quarterly earnings release. If the day falls on a non business day, the fair
market price will be the next business day.     •   Should the Company terminate
your employment for any reason other than for “cause”, you will receive
severance payments equal to (A) six months of your then-current base salary if
you are terminated prior to the first anniversary of the Start Date or
(B) twelve months of your then-current base salary if you are terminated on or
after the first anniversary of the Start Date, in either case, payable in
periodic installments in accordance with the Company’s regular payroll practices
for its executive personnel at the time of payment, subject to your execution of
the Company’s customary confidentiality and non-compete agreements, and
execution of a release in favor of the Company.     •   You are eligible for
20 days of vacation, which accrue at 6.153 hours per pay period.     •   Your
principal business office shall be at the Company’s New York City office.     •
  You will receive a sign-on bonus of $10,000; provided, however, if you
voluntarily terminate your employment prior to the first anniversary date of
your employment (or you are terminated for “cause” within such period), you will
be required to repay to the Company your sign-on bonus.

Harris Interactive offers a comprehensive benefits package. Details of all of
our benefits offerings, including eligibility and effective dates, are included
in the attached Employee Benefits Summary.

 



--------------------------------------------------------------------------------



 



Additional information will be provided in your Welcome Kit, as well as at New
Hire Orientation on your first day. With all of our benefits, we strive to
provide offerings that are valuable to our employees at an affordable cost.
Please note that as part of our selection process, we conduct reference and
background checks on all candidates, as well as review any potential limitations
resulting from non-compete agreements you may have signed with previous
employers. This employment offer is contingent upon successful completion of
your reference and background checks, review of any non-compete agreements, and
your ability to present appropriate documentation to prove your eligibility to
work in the United States. Harris Interactive is an Equal Opportunity Employer.
Your employment at Harris Interactive is “at will”, which means that the
employment relationship between you and the company may be terminated at any
time, by either you or Harris Interactive, for any reason not expressly
prohibited by law.
If you are in agreement with the terms of this offer, please sign one copy of
this letter and return it to Wanda M. Callahan, Sr. Staffing & Recruitment
Manager, Harris Interactive, Inc., 60 Corporate Woods, Rochester, NY 14623
within one week of receipt.
Once you have accepted this job offer, you will receive additional information
via email regarding your first day, including plans for your New Hire
Orientation at which time you will receive your Welcome Kit.
Frank, we are very pleased to make this offer to you. Please contact me if you
have any questions about Harris Interactive or the specifics of this employment
offer. We look forward to you joining the Harris Interactive team.
Sincerely,
/s/ Kimberly Till
Kimberly Till
President and Chief Executive Officer
Harris Interactive, Inc.
I accept this offer of employment as outlined above.

       
/s/ Frank Forkin
 
Frank Forkin
 
 
     June 2, 2009 
 
    Date  

 